Citation Nr: 1330114	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  05-38 516	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Timothy White, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans' Affairs (VA).

In April 2009, November 2010 and June 2012, Board hearings were held at the RO in relation to the claims for service connection for hearing loss and tinnitus; transcripts of all three hearings have been associated with the claims file.  The Veteran initially requested an additional Board videoconference hearing in relation to his claim for increase for PTSD and this hearing was scheduled for September 16, 2013.  However, the Veteran, through his representative, subsequently withdrew this request.  


FINDING OF FACT

On September 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal for service connection for hearing loss and tinnitus and for an increased evaluation for PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

On September 11, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of his appeal for service connection for hearing loss and tinnitus and for an increased evaluation for PTSD was requested.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


